Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                            Mar 04 2013, 9:09 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DARREN BEDWELL                                      GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    KARL M. SCHARNBERG
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

ANTONIO HIGHBAUGH,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 49A02-1201-CR-3
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Reuben Hill, Judge
                             Cause No. 49F18-1007-FD-55325


                                          March 4, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
       Appellant-Defendant Antonio Highbaugh was convicted of Class A misdemeanor

residential entry, and the trial court sentenced him to 365 days of incarceration with 361 days

suspended to probation. Pursuant to the Indiana Supreme Court’s decision in Jennings v.

State, --- N.E.2d --- (Ind. Feb. 20, 2013), we reject Highbaugh’s contention that the trial court

erred in sentencing him and affirm.

                          FACTS AND PROCEDURAL HISTORY

       On December 6, 2011, the trial court found Highbaugh guilty of Class A misdemeanor

residential entry, entered judgment on conviction accordingly, and sentenced him to 365 days

of incarceration with 361 days suspended to probation. Highbaugh now appeals.

                              DISCUSSION AND DECISION

       Highbaugh’s only contention on appeal is that the trial court erred in suspending a

portion of his misdemeanor sentence to probation, relying on Court of Appeals decisions

holding that the phrase “term of imprisonment” used in Indiana Code section 35-50-3-1

(Indiana’s misdemeanor sentencing statute) includes time suspended from a sentence. See

Jennings v. State, 956 N.E.2d 203 (Ind. Ct. App. 2011), reaff’d on reh’g 962 N.E.2d 1260

(Ind. Ct. App. 2012), trans. granted and vacated. Highbaugh contends that his combined

terms of imprisonment and probation therefore exceed the one-year maximum sentence for a

Class A misdemeanor. On February 20, 2013, however, the Indiana Supreme Court handed

down its decision in Jennings v. State, --- N.E.2d --- (Ind. February 20, 2013), which held

that “for purposes of Indiana Code § 35-50-3-1, ‘term of imprisonment’ means the total

amount of time a misdemeanant is incarcerated” but does not include suspended portions of



                                               2
the sentence. Id., slip op. at 1, 10. Highbaugh’s sentence therefore does not exceed the one-

year maximum for a Class A misdemeanor.

       We affirm the judgment of the trial court.

ROBB, C.J., and BAKER, J., concur.




                                             3